Title: To John Adams from Richard Cranch, 21 November 1783
From: Cranch, Richard
To: Adams, John


          My dear Brother
            Boston Novr: 21st. 1783
          Having this moment been informed that our Hond: Friend Mr: Temple is about to sail for England this Day, I gladly embrace the Opportunity of writing a few Lines to you by him.
          He informs me that he shall use his Influence with those in Power, to promote the forming the Treaty of Commerce on the largest and most liberal Principles, if that Business is not already finished. His great Knowledge in the System of Trade, which his former Employment under Government furnished him with, will enable him to throw much Light on that Subject.— He also intends to get some Compensation for his Sufferings in being deprived of all his publick Employments, in which he expects that his Friend Mr. Hartly will assist him. Perhaps Mr. Temple will pay you a Visit before you return, when, your Interest with that Minister may be of Service to him.
          He also wishes to get some matters respecting the bringing out of H——’s Letters, illucidated.
          I have only to add that your Dear Lady and Children are well, and that I am with the highest Esteem and Affection, ever yours—
          Richard Cranch
          
            P:S. Our Hond: Friends Bowdoin and Warren have written more at large.
          
        